Citation Nr: 1314078	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  10-45 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE


Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2012); American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

In this case, the appellant was provided with 38 U.S.C.A. § 5103(a)-compliant notice in September 2012, including what is required to substantiate his claim, his and VA's respective roles in providing and obtaining evidence, and how VA determines an effective date and disability rating with respect to awards of VA benefits.  Although the notice was provided subsequent to initial adjudication of the appellant's claim, the claim was subsequently readjudicated in a January 2013 supplemental statement of the case, thereby rendering any defect in timing of the notice as harmless and nonprejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78  (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

Further, the Board finds that the appellant has demonstrated actual knowledge of the information and evidence necessary to substantiate his claim.  This case turns on whether he had the requisite qualifying service, and the appellant has articulated and submitted evidence in support of his contention that he served with a recognized guerilla unit.  He has demonstrated awareness that relevant evidence in this case involves evidence that the unit in which he served was one recognized by the appropriate U.S. service department.  

In addition, the duty to assist has been satisfied.  The case involves the legal issue of whether the appellant's service qualifies for payment from a fund established by Congress.  The RO has obtained relevant information from the service department, and the appellant has obtained and provided records pertaining to his service.  He has demonstrated awareness of the information and evidence necessary to substantiate his claim, and he has not suggested that there is any pertinent outstanding evidence.  

The Board notes that the United States Court of Appeals for the Federal Circuit held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) that, in the context of a Dependency and Indemnity Compensation claim, where service department certification of a veteran's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit in Capellan held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning a veteran's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-81.  The Federal Circuit further held that the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for verification of service from the service department pursuant to 38 C.F.R. § 3.203(c).  Id.

In this case, the RO submitted an initial request to the service department in November 2009 to which the service department responded in January 2010.  After receipt of new information and evidence from the appellant, the RO submitted a second request to the service department in September 2012.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  With the second request, the RO submitted to the service department all relevant information and evidence in the appellant's claims file, including his VA Form 9 received in October 2010; a VA Form 21-4138 (statement in support of claim) dated on March 3, 2009; a Certification from the Armed Forces of the Philippines dated on October 8, 1992; an application to file petition for naturalization; a photocopied and uncertified certificate of military service from the Army of the United States; copies of several identification cards; and, a birth certificate.  The Veteran did not submit any additional information or evidence following that second request.  Thus, VA has complied with Capellan.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, there is no prejudice to the appellant in proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Merits of the Claim

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The appellant seeks entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  See the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 1002.  Section 1002(d) of that Act defines a person eligible for such a payment as any person who: 

(1) served-(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or

(B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The critical issue involved in this case consequently is whether the appellant has the requisite military service.

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. Gober, 10 Vet. App. 340 (1997).

The appellant contends that he served with the organized guerilla unit designated as "11TH INF. BN FAIT-AUS-WLGF-MANALANG REGIMENT, from February 17, 1942, to March 14, 1946.  A Form ANGR2 issued by the Armed Forces of the Philippines states that he had honorable service from February 1942 to March 1946 with this unit, under the status of "Recognized Usaffe Grla."  The ANGR2 is not the type of document that VA may recognized as establish recognized service because it is not from a United States service department.  See 38 C.F.R. § 3.203(c).

He has also submitted a photocopied and uncertified document indicated to be from the Army of the United States referencing service in the above-stated unit from December 1941 to February 1946.  The Board finds insufficient indicia that this document contains accurate information and insufficient indicia that it is genuine.  It contains information and service dates that are not on their face consistent with the Form ANGR2 discussed above, which gives rise to serious reservations as to whether the document is accurate and genuine.  As a result, VA was required to seek certification from the service department.  38 C.F.R. § 3.203(c).

As noted above, the appellant has additionally submitted in support of his claim a VA Form 9 received in October 2010; an application to file petition for naturalization; copies of several identification cards; and, a birth certificate.  

The record shows that the RO, based on the information and evidence received from the appellant, requested a determination from the pertinent U.S. service department as to whether the appellant had service as a Recognized Guerilla.  In the most recent request to the service department, in September 2012, the RO attached all of the above-listed evidence and provided the eight alternative spellings of the appellant's name contained in the information and evidence received from the appellant.  

In November 2009, the appropriate service department indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.  In December 2012, after it was provided all of the above-listed information and evidence, the service department determined that no change was warranted in its prior negative certification.

The United States service department's verification is binding on the VA.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The service department has determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the United States Armed Forces.  The Board must therefore find that the preponderance of the evidence shows that the appellant does not have the type of qualifying service that would confer upon the appellant entitlement to a one-time payment form the Filipino Equity Compensation Fund. 

In light of the service department's certification that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized Guerillas, and as he neither contends nor does the evidence suggest that he had the other types of service qualifying him for payment from the Filipino Veterans Equity Compensation Fund, the claim is denied.  As the preponderance of the evidence is against the claim on the determinative matter of whether the Veteran has the requisite service for legal entitlement to the benefit sought on appeal, the benefit of the doubt rule is not for application in resolution of this appeal.







ORDER

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.





____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


